    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 1 of 11 PageID #:965



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THENORTHERN DISTRICT OF ILLINOIS,
                                  EASTERN DIVISION


  MICHELLE SOUCIE,

                  Plaintiff
                                                                     17-cv-5235
            v.
                                                                     Hon. John R. Blakey
  CITY OF BRAIDWOOD, ILLINOIS,

                   Defendant,




                                 PLAINTIFF’S MEMORANDUM IN
                              OPPOSITION TO SUMMARY JUDGMENT

        Plaintiff, Michelle Soucie, submits this Memorandum in opposition to the motion of defendant, City

of Braidwood, illinois. In further opposition to summary judgment plaintiff concurrently files her Response

to defendants’ LR 56.1 Statement (“RSF “), her own Statement of Additional Facts (“SAF”) and the

Declaration of plaintiff, Michelle Soucie. (“Soucie Dec.”).

                                     Introduction and Background

        Plaintiff has filed four claims against defendant, her employer1,the City of Braidwood, Illinois,

She alleges sex discrimination, including sexual harassment / hostile work environment under Title VII and




        1
          Plaintiff is a current employee, of the City of Braidwood, but defendant is attempting to
terminate her employment. As a police officer, she is entitled to specific procedural protections
under State law. Although Braidwood officials discussed their intention to fire plaintiff at a
closed session of the City Council more than two years ago, on November 22, 2016, they have
not yet interviewed her as to the facts of her alleged misconduct. Not until after the close of
discovery in this case did they serve her with Charges, on December 11, 2018, which are
presently pending.
        Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 2 of 11 PageID #:966



    the Illinois Human Rights Act (“IHRA”) as well as Retaliation under State and Federal law in response to

    her engagement in protected activities.

                      The law and the facts require that summary judgment be denied. on each of plaintiff’s

    claims.

                                           Introduction and Background

              Beginning in 1998, plaintiff was employed by the Police Department for defendant. (SAF ¶ ). She

    served in a series of roles with increasing responsibilities. (SAF ¶ ) In July, 2015 she was appointed

    Deputy Chief of the Braidwood Police Department. (SAF ¶ ).She was very well qualified for this position

    by her training and experience. (SAF ¶ ).

              Nicholas Ficarello became employed as defendant’s Chief of Police in April, 2015. Ficarello

    infected the workplace with sexually-tinged remarks, on an ongoing basis. (SAF ¶¶       ). For example, he

    bragged repeatedly that he had slept with fifty-eight women referring to them as “dancers and strippers.”

    He put his arm around plaintiff in an unwelcome gesture while they were discussing a possible police

    department hire, and said “You rub my back, I’ll rub yours.” (SAF ¶ ) He insisted that plaintiff wear heels

    in connection with a law enforcement conference in Chicago . (SAF ¶ ). He urged plaintiff to leave her

    husband on several occasions. . (SAF ¶ )

              Sometime during the summer of 2016, Ficarello had a “funny feeling” that plaintiff, whose duties

    included processing the police department’s payroll (SAF ¶ ), had improperly made a payment to her

    husband, a sergeant.2 Ficarello says that he confronted plaintiff about this mistaken payment in September,

    2016, but, according to plaintiff, he never asked her about it. (SAF ¶ ) In November, 2016, Ficarello

    started telling the Mayor and a City Commissioner, Eric Tessler, about his “funny feeling,” and Tessler then

    put the issue on the City Council’s agenda for discussion at a closed session on November 22, 2016.



Allen Soucie was granted a disability pension on June 6, 2016, after which he was not a member
2



of the Braidwood Police Department.

                                                         2
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 3 of 11 PageID #:967



Plaintiff was completely unaware of Ficarello’s suspicions or the discussion about her future at the City

Council’s closed session. (SAF ¶ )

        On December 15 , 2016, plaintiff’s husband hand-delivered a letter to Mayor Vehrs which stated

plaintiff’s complaints about Ficarello’s harassing conduct. (SAF ¶ ) The mayor says that he does not

recall this. Ficarello wasclearly aware of the letter, even if the Mayor says he was not, because he asked

plaintiff a question about its contents. (SAF ¶ )

        Plaintiff continued performing her police department responsibilities, including processing the

payroll, until defendant suspended her on January 17, 2017.(SAF ¶ ). Plaintiff attributed this abrupt

action to a retaliatory motive on the part of Ficarello after her complaint letter had been submitted.

        After suspending plaintiff, Ficarello assigned civilian employees to “investigate” the supposed

payroll impropriety. (DSF) Although the discussion on November 22, 2016 included several references to

the need to interview plaintiff, such an interview has never occurred. (SAF ¶ )

        Plaintiff engaged in additional protected activities after her suspension when she filed a Charge

of Discrimination with the EEOC and with the Illinois Department of Human Rights, and when she filed

this case. In October and November, 2018, plaintiff’s counsel deposed Ficarello, Vehrs and Tessler, as well

as a civilian employee of defendant, Tari Atherton. (SAF ¶ ). Thus, all of these officials were necessarily

aware that plaintiff was continuing to engage in protected activities. Then, on December 11, 2018, after

the close of discovery and after maintaining the status quo with respect to plaintiff’s employment for nearly

two years, defendant served plaintiff with Charges seeking the termination of her employment.( SAF ¶ ).

This was more than two years after the topic of firing plaintiff was first discussed at the closed session of

the City Council meeting on November 22, 2016. In plaintiff’s view, the Charges constitute further

Retaliation in violation of Title VII and the IHRA. SAF ¶ ).



.


                                                      3
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 4 of 11 PageID #:968



                                          ARGUMENT



I.. Summary Judgment Standard

        FRCP 56 provides that summary judgment may be entered, and a party’s right to trial by jury lost,

when the court determines that there is no genuine issue of material fact3, and the moving party is entitled

to judgment a matter of law. Courts should grant summary judgment when the moving party shows that

no genuine dispute exists as to any material fact and the evidence weighs so heavily in the moving party's

favor [*7] that the moving party "must prevail as a matter of law." Nat'l Cont'l Ins. Co. v. Singh, No.

17-cv-2603, 2018 U.S. Dist. LEXIS 136941, at *6-7 (N.D. Ill. Aug. 14, 2018), citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505 (1986) and Celotex Corp. v. Catrett, 477 U.S. 317, 106 S. Ct.

2548 (1986)..

        In reviewing a motion for summary judgment, the Court gives the nonmoving party "the

benefit of conflicts in the evidence and reasonable inferences that could be drawn from it."

Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 794 (7th Cir. 2013).Armour v.

Homer Tree Servs., No. 15 C 10305, 2017 U.S. Dist. LEXIS 175476, at *13 (N.D. Ill. Oct. 24, 2017)




II. Plaintifff’sClaims

        We will address plaintiff’s claims in the same reverse chronological sequence which

defendant used in its brief.

A. Retaliation


        3
         Here, defendant has submitted a LR 56.1 Statement of supposedly undisputed factss and
incorporated this Statement into its argument, although myriad paragraph thereof assert supposed facts
which arre not referenced in any way in its argument. Plaintiff urges the Court to ignore this surplusage.

                                                      4
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 5 of 11 PageID #:969



        The elements of a violation of Title VII’s retaliation provision are straightforward. A

plaintiff who engages in protected activity,suffers adverse employment action , and can show a

causal connection between the two should prevail on such claims.4 Baines v. Walgreen Co., 863

F.3d 656, 661 (7th Cir. 2017). Here, defendant does not dispute that plaintiff’s December 15, 2016

letter to the Mayor constitutes protected activity.5 Nor can it reasonably dispute that plaintiff took

additional protected actions and is continuing to do so by prosecuting this case.

        Defendant also cannot reasonably dispute that it took adverse employment action against

plaintiff on January 17, 2017 when it suspended her from her position as Deputy Chieff. Plaintiff

has identified other, less severe issues of retaliation as well.6

        The crux of the retaliation claim, therefore, is whether there was a causal connection

between plaintiff’s internal complaint to the Mayor and her suspension shortly thereafter.

Understandably plaintiff thought the suspension was retaliatory when she filed this case,, because

of the suspicious timing and because she knew nothing about the discussion at a closed session of

the City Council. On November 22, 2016. (SAF at ¶ ). Disclosure of the discussion negatively

impacts causation evidence with respectto the sequence of events under case law cited by defendant.

        Defendant’s subsequent conduct, however, demonstrates a continuing pattern of illegal

retaliation. On December 11 , 2018, shortly after its officials gave depositions in this case,, and


        4
       We agree with defendant that the Title VII and IHRA claims may be analyzed in the
same way.
        5
        Under defendant’s policy against ssexual harassment, plaintiff was directed to take her
complaint to the Mayor. (DSF at ¶ ).
        6
         Without forfeiting these potential claims as possible trial evidence , plaintiff submits
that the Court need only consider the suspension in order to find that defendant took adverse
employment action.

                                                   5
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 6 of 11 PageID #:970



without any conclusion to a supposed criminal investigation by an outside agency, defendant issued

Charges with the goal of terminating plaintiff’s employment and changing her status from paid

suspension pending investigation to unpaid. (SAF at ¶ ).

       On this record, plaintiff is entitled to a favorable inference that the course of action

discussed on November 22, 2016 had been all but abandoned, before defendant was motivated to

take further adverse employment action against her, and that hte triggering events were when it was

forcefully reminded that she was prosecuting this case–i.e. engaging in a protected activity-- during

the depositions of its officials. Moreover, there is ample evidence from which a jury could find that

the supposed reason for taking disciplinary action–Ficarello’s “funny feeling,” that plaintiff had

made an unauthorized payroll payment--was pretextual.        Most tellingly, defendant left plaintiff

in charge of processing its payroll for several months after September 6, 2016, when. Ficarello says

that she admitted making an improper payment to her husband, until January 17, 2017.

Additionally, Ficarello attempted to sway other city officials’ opinions by communicating his

baseless “belief” that “DC Soucie already knows about the plans to conduct a UPODA hearing on

her.” while simultaneously admitting on November 28, 2016., that “the investigation is not yet

complete”(Ficarello Dec., Ex. B (ECF 50-4)

       Plaintiff did not admit the payroll error; she and Ficarello never had such a conversation.

(SAF at ¶ ) All of this evidence is at odds with a sincere belief that there was supposed criminal

activity which supports plaintiff’s termination. See also Harden v. Comcast, No. 16 C 1931, 2018

U.S. Dist. LEXIS 212561 (N.D. Ill. Dec. 18, 2018) (summary judgment denied where defendant’s

“investigation” sufficiently questionable to indicate pretext.)




                                                  6
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 7 of 11 PageID #:971



           “Evidence that an employer lied about the reasons for an adverse employment action

permits a trier of fact to infer that the decision was actually motivated by discriminatory

animus”.Because a fact-finder may infer intentional discrimination from an employer's

untruthfulness, evidence that calls truthfulness into question precludes a summary judgment."

O'Neal v. City of New Albany, 293 F.3d 998, 1005 (7th Cir. 2002), quoting Perdomo v. Browner,

67 F.3d 140, 145 (7th Cir. 1995).Baines v. Walgreen Co., 863 F.3d 656 *, 2017 U.S. App. LEXIS

12469,“[R]etaliatory motive may be established through circumstantial evidence such as suspicious

timing, ambiguous statements, evidence that the stated reason forthe employment decision is

pretextual and"other evidence from which an inference of discriminatory intent might be drawn.

Gracia v. Sigmatron Int'l, Inc., 842 F.3d 1010, 1019 (7thCir. 2016) (emphasis supplied).relying

upon Reeves v. Sanderson PlumbingProds., 530 U.S. 133, 137, 120 S. Ct. 2097, 2103 (2000)(“proof

that the employer's explanation s unworthy of credence is a form of circumstantial evidence that

is probative of intentional discrimination and may be persuasive, as the trier of fact, in appropriate

circumstances, may reasonably infer from the falsity of the explanation that the employer is

dissembling to cover up a discriminatory purpose”}.

       As the ongoing retaliatory conduct is recent7, defendant has not addressed it in its Motion;.

it has not provided a non-retaliatory reason for the timing of the Charges. But plaintiff contends




       7

In case there is a question whether plaintiff needs to exhaust administrative remedies with respect
to the recent retaliation, plaintiff will file a new EEOC Charge within the next ten days, ; request
issuance of a Right to Sue letter, and promptly file a companion case as a related case. We think
this will elevate form over substance because there is evidence in this case to show that the
Charges are retaliatory..


                                                  7
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 8 of 11 PageID #:972



that reviving the disciplinary proceeding, after saying that it would await the outcome of a criminal

investigation appears to be pretext for retaliation.

        According to Ficarello’s Declaration in support of summary judgment (ECF 50-4) “As of

May 21, 2018, the {Illinois State Attorney Appellate Prosecutor’s] office claimed that its case

[investigating plaintiff] was active.” (Para. 24.) There is nothing in the record to attempt to explain

the current status of this investigation. If IAAPO closed the investigation without taking action,

that would logically mean that defendant had an opportunity to make a fresh decision how to

proceed. If the IAAPO investigation is still “active” as reported last May, what is anon-retaliatory

motive for the Charges?

        Defendant is incorrect in criticizing plaintiff for not identifying a comparitor. (Def. Mem.

(ECF 51) at p. 7. The Seventh Circuit no longer requires the division of evidence into separate

“piles” under the “direct” or indirect” method. Ortiz v. Werner Enterprises, Inc. 834 F.3d 760 (7th

Cir. 2016).8




        8
          In both the November 22, 2016 closed session discussion and in the Charges, defendany
includes the conclusion that plaintiff jeopardized police operations when she shared information
about undercover operations with her husband after he was no longer a police officer. ( cites0
Plaintiff denies that this occurred, but explained that her husband asked her about officers whom
he had seen behind Subway in Braidwood “after the fact. Moreover, the story about an
interrupted operation, comes wholly from Ficarello. In response to a discovery request for
documents relating to this supposed incident, defendant produced only a Case Report which is
entirely inconsistent with Ficarello’s theory. (SAF ¶ ).Against this background, defendant could
not have had an honest belief that plaintiff shared confidential information improperly.

                                                   8
    Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 9 of 11 PageID #:973



B. Sexual Harassment / Hostile Work Environment

       Defendant’s approach to plaintiff’s sexual harassment clais downplays Ficarello’s conduct

as “banter.” and treats the reported incidents as a series of discrete occurrences. This approach

is at odds with the requirement that inferences on this Motion be drawn in plaintiff’s favor, as she

is the non-movant.

       Everything that occurred must be considered in the context of the reporting relationship,.

Ficarello as Chief, had an inherent degree of influence over plaintiff, who was his deputy.

Defendant considers its police department to be “a para-military organization.” (ECF 50-2at p. 3

of transcript of closed seeion on November 22, 2016.) A reasonable jury might take into account

the chain of command in evaluating the implicit demands in Ficarello’s statements, even when he

did not explicitly demand sex from a female subordinate.          Plaintiff found the pattern of his

conduct increasingly offensive over time. (SAF at ¶ )..

   The series of events should be considered together. “, [A]lthough each incident of alleged

harassment standing alone might not be objectively severe, it is at least a jury question whether the

alleged pattern of harassment, when viewed together, rose (or sunk) to that level. It is a close call,

but at this stage, the Court cannot say that no reasonable jury would find that [the harasser’;s ]

behavior was so severe that it altered the conditions of[ the plaintiff’s] mployment. Gracia v.

Sigmatron Int'l, Inc., No. 11-cv-07604, 2013 U.S. Dist. LEXIS 153399, at *23 (N.D. Ill.,

2013).(citations omitted The incidents raised by plaintiff include Ficarello’s demand that plaintiff

and a female co-worker wear high heels to a business related dinner. See, e.g., EEOC v. Int'l Profit

Assocs., 647 F. Supp. 2d 951 (N.D. Ill. 2009).




                                                  9
   Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 10 of 11 PageID #:974



    The Seventh Circuit’s very recent decision in Swyear v. Fare Foods Corp., 911 F.3d 874 (7th

Cir. 2018) seems, at first blush, to reject as not “severe” the conduct of a male employee who

invited the plaintiff to cuddle on the bed in a hotel room, and who continually banged on the

plaintiff’s hotel room door after she asked him to leave. Swyear is distinguishable, however,

because the harasser there was not the plaintiff’s supervisor, as the District Court noted. “Scott [the

harasser] was not Swyear's supervisor for Title VII purposes Swyear v. Fare Foods Corp., No.

16-CV-1214-SMY-RJD, 2018 U.S. Dist. LEXIS 72804, at *16 (S.D. Ill. Apr. 27, 2018). The

reporting relationship in this case, in contrast, necessarily enhances the harassing quality of

Ficarello’s conduct.

        Taken together, there is sufficient evidence from which a jury could find for plaintiff on her

sexual harassment claims.



                                             Conclusion

        There are genuine issues of material fact here. They preclude summary judgment for

defendant. Plaintiff respectfully requests that its Motion be denied.

                                                                Respectfully submitted,

                                                                MICHELLE SOUCIE



                                                        By      : /s/ Kathryn E. Korn
                                                              One of Plaintiff’s Attorneys
         Hall Adams , III
         Law Offices of Hall Adams
         33 N. Dearborn Street Suite 2350
         Chicago, IL 60602
        (312) 445-4900Email:
          hall@adamslegal.net

                                                  10
Case: 1:17-cv-05235 Document #: 59 Filed: 02/15/19 Page 11 of 11 PageID #:975




   Kathryn Ellen Korn
   8501 West Higgins
   Suite 270
   Chicago, IL 60631
   773 444-0041
      kathrynkorn@aol.com


      .




                                     11
